ACCEPTED
                                                                           14-15-00401-CV
                                                           FOURTEENTH COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                                                     5/19/2015 12:20:49 PM
                                                                     CHRISTOPHER PRINE
                                                                                    CLERK

                        NO. 14-15-00401-CV
__________________________________________________________________
                   IN THE COURT OF APPEALS               FILED IN
                                                  14th COURT OF APPEALS
      FOR THE FIRST OR FOURTEENTH DISTRICT OFHOUSTON, TEXAS TEXAS
__________________________________________________________________
                                                  5/19/2015 12:20:49 PM
                                                    CHRISTOPHER A. PRINE
                                                           Clerk
 IN RE JOSE GOMEZ AND EDUARDO GOMEZ, INDIVIDUALLY AND
  AS FORMER REPRESENTATIVES OF MCCARTY TRUCK WASH &
  LUBE, INC., GOMEZ MCCARTY TRUCK WASH & LUBE, INC. F/K/A
   MCCARTY TRUCK WASH & LUBE, INC. AND BROTHERS TIRE
 SERVICES, INC. D/B/A MCCARTY TRUCK WASH, LUBE AND TIRES
__________________________________________________________________

    ORIGINAL PROCEEDING IN THE 215TH DISTRICT COURT OF
                     HARRIS COUNTY, TEXAS
                       CAUSE NO. 2010-56104
     THE HONORABLE JUDGE ELAINE H. PALMER, PRESIDING
__________________________________________________________________

                 RELATORS’ MOTION TO DISMISS
_________________________________________________________________
                              Steve M. Williard
                              Texas Bar No. 00788684
                              The Williard Law Firm, L.P.
                              1920 N. Memorial Way, Suite 207
                              Houston, Texas 77007
                              Phone: (713) 529-6300
                              Fax: (713) 529-6315
                              E-mail: steve@williardlaw.com
                              ATTORNEY FOR RELATORS,
                              JOSE GOMEZ AND EDUARDO GOMEZ,
                              INDIVIDUALLY AND AS FORMER
                              REPRESENTATIVES OF MCCARTY
                              TRUCK WASH & LUBE, INC., GOMEZ
                              MCCARTY TRUCK WASH & LUBE,
                              INC. F/K/A MCCARTY TRUCK WASH
                              & LUBE, INC. AND BROTHERS TIRE
                              SERVICES, INC. D/B/A MCCARTY
                              TRUCK WASH, LUBE AND TIRES
TO THE HONORABLE JUDGE OF SAID COURT.

      COMES NOW, JOSE GOMEZ AND EDUARDO GOMEZ, INDIVIDUALLY

AND AS FORMER REPRESENTATIVES OF MCCARTY TRUCK WASH &

LUBE, INC., GOMEZ MCCARTY TRUCK WASH & LUBE, INC. F/K/A

MCCARTY TRUCK WASH & LUBE, INC. AND BROTHERS TIRE SERVICES,

INC. D/B/A MCCARTY TRUCK WASH, LUBE AND TIRES (collectively

“Relators”) and files this their Motion to Dismiss Against MANUEL D. PINEDA,

SUCCESSOR TO MCCARTY TRUCK WASH & LUBE, INC. (“Pineda”),

MCCARTY TRUCK WASH & LUBE, L.L.C. (“McCarty”) and JUAN MUNOZ

(“Munoz”) (Pineda, McCarty and Munoz collectively “Real Parties In Interest”) in

connection with the above referenced appeal, and in support thereof, respectfully

shows the Court as follows:

                                    I.
                           FACTUAL BACKGROUND

      1.     This appeal was filed on or about May 4, 2015. Relators’ have settled

their claims against Real Parties In Interest in their entirety (see Agreed Judgment and

Permanent Injunction attached hereto as Exhibit “A” and incorporated herein by

reference). Relators’ now desire to dismiss their Motion for Emergency Stay and

Petition for Writ of Mandamus.



                                           1
                                        II.

                         REQUEST FOR DISMISSAL

      2.    Relators’ request that the Court dismiss the Motion for Emergency Stay

and Petition for Writ of Mandamus filed by Relators’ in this appeal.

                                       III.

                                    PRAYER

      WHEREFORE, PREMISES CONSIDERED, Relators, JOSE GOMEZ AND

EDUARDO GOMEZ, INDIVIDUALLY AND AS FORMER REPRESENTATIVES

OF MCCARTY TRUCK WASH & LUBE, INC., GOMEZ MCCARTY TRUCK

WASH & LUBE, INC. F/K/A MCCARTY TRUCK WASH & LUBE, INC. AND

BROTHERS TIRE SERVICES, INC. D/B/A MCCARTY TRUCK WASH, LUBE

AND TIRES respectfully pray that the Court grant their Motion to Dismiss their

Motion for Emergency Stay and Petition for Writ of Mandamus .

                                      Respectfully submitted,

                                      /s/ Steve M. Williard
                                      Steve M. Williard
                                      Texas Bar No. 00788684
                                      The Williard Law Firm, L.P.
                                      1920 N. Memorial Way, Suite 207
                                      Houston, Texas 77007
                                      Phone: (713) 529-6300
                                      Fax: (713) 529-6315
                                      E-mail: steve@williardlaw.com

                                         2
ATTORNEY FOR RELATORS,
JOSE GOMEZ AND EDUARDO GOMEZ,
INDIVIDUALLY AND AS FORMER
REPRESENTATIVES OF MCCARTY
TRUCK WASH & LUBE, INC., GOMEZ
MCCARTY TRUCK WASH & LUBE,
INC. F/K/A MCCARTY TRUCK WASH
& LUBE, INC. AND BROTHERS TIRE
SERVICES, INC. D/B/A MCCARTY
TRUCK WASH, LUBE AND TIRES




 3
                                       CERTIFICATE OF SERVICE

          I certify that a copy of the foregoing document was served on all parties and/or

counsel as required by the Texas Rules of Appellate Procedure by electronic filing

service, U.S. mail, fax, and/or personal delivery on May 19, 2015 as follows:

          Via Electronic Filing Service
          Ms. Elizabeth Burkhardt
          Saenz & Burkhardt, P.L.L.C.
          5503 Lawndale
          Houston, Texas 77023
          Phone: (832) 922-2919
          Fax: (713) 468-5932
          E-mail: Elizabeth@SaenzBurkhardt.com
          Attorney for Real Parties In Interest: Manuel D. Pineda, Successor to McCarty
          Truck Wash and Lube, Inc., McCarty Truck Wash & Lube, L.L.C. and Juan
          Munoz

          Via Certified Mail/RRR #70143490000010100402
          The Honorable Judge Elaine H. Palmer
          215th Harris County District Court
          201 Caroline, Floor 13
          Houston, Texas 77002
          Phone: (713) 368-6330
          Respondent

                                                                       /s/ Steve M. Williard
                                                                       Steve M. Williard




F:\Files\Gomez, Eduardo\McCarty Truck Wash Lit\Appeal Matter (Second)\06 Motion to Dismiss.wpd




                                                                 4